PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/442,054
Filing Date: 14 Jun 2019
Appellant(s): HOSSBACH et al.



__________________
Agnes Juang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 15, 2021.

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 17, 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Concerning the obviousness double patenting (ODP) rejection over conflicting patent 10,363,266 B2, Appellant does not address the ODP rejection, therefore it is maintained. “If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it . . . .” MPEP 1205.02. 
Concerning the 35 U.S.C. 103 rejection, Appellant first argues that the combination of Quay and Murray is improper because Quay is related to meroduplex ribonucleic acid (mdRNA)/double-stranded RNA (dsRNA)/small interfering RNA (siRNA) molecules, while Murray is related to antisense oligonucleotides.  Appellant cites Watts et al. (J Pathol. 2012 Vol. 226:365-379) (submitted in the IDS filed June 14, 2019) to compare and contrast the mechanisms by which dsRNA molecules and single-stranded antisense oligonucleotides exert their silencing effect(s).  Appellants point out that the mdRNA of Quay binds via a different mechanism to the target as a corresponding antisense oligonucleotide and it is unpredictable whether an antisense oligonucleotide comprising the same sequence complementary to TGFBR2 would bind to the same target in the In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959).
In response to Appellant’s first argument, the art recognizes siRNA and antisense as nucleic acids inhibitors of gene expression.  In fact, Watts et al. are explicit in disclosing: “Antisense oligonucleotides (ASOs) and small interfering RNAs (siRNAs) are the two most widely used strategies for silencing gene expression.”  See Abstract.  While the two systems use different mechanisms to inhibit target gene expression, they rely on the same fundamental principle: an oligonucleotide binds a target RNA of a given sequence through Watson-Crick base pairing.  
Appellant argues that that the change from the mdRNA of Quay to an antisense oligonucleotide of Murray would change the principle of operation of Quay, but the principle of operation of the mdRNA of Quay and the antisense oligonucleotide of Murray is the hybridization to the target RNA in complementary Watson-Crick fashion, thereby resulting in sequence-specific suppression of gene expression.  Before the effective filing date, skilled artisans understood that regardless of the particular mechanism of action, the principle of operation is the same for any nucleic acid inhibitor of gene expression, including mdRNA, dsRNA, siRNA and antisense molecules.  Appellant’s suggestion that the person of ordinary skill in the art would have considered Quay’s dsRNA molecules and Murray’s single-stranded antisense oligonucleotides as operating under different principles is directly contradicted by Bertrand et al. (BBRC, 2002 Vol. 298:1000-1004) II, not that it does so by any particular mechanism of action.
Quay teach TGGTCCATTC (SEQ ID No. 4 of the present invention) represents a desired human TGFBR2 mRNA target sequence for mdRNA.  The Examiner maintains that a person of ordinary skill in the art would have been motivated to target that sequence with the antisense oligonucleotide of Murray for the purpose of modulating the expression of TGFRB2.
Appellants secondly argue that even if Quay and Murray could be combined, the combination does not teach the claimed antisense oligonucleotide because Quay did not test or provide experimental evidence that targeting any of the target sequences of their invention would result in an efficient inhibition of TGF receptor expression.  Furthermore, Appellants argue that Quay teach 858 different sequences but gives no indication as to which of the many possibilities is likely to be successful.  Appellants also argue that Murray taught that only a few target sites of the TGFRII gene are suitable active sites.  Appellants conclude that since the outcome of testing each target site of TGFRII is unpredictable, there is no expectation of success and undue experimentation is II as presently claimed. 
Appellants also argue that a person of ordinary skill in the art would not have been motivated to modify the antisense oligonucleotides in Murray to arrive at the claimed antisense oligonucleotide and that there is no motivation for a skilled person to replace the 2'-MOE modification of Murray with LNA modifications at the 3’ terminal end and the 5’ terminal end.
In response to Appellant’s argument that Quay did not test or provide experimental evidence that targeting any of the target sequences of their invention would result in an efficient inhibition of the TGF receptor expression, the first paragraph of the Quay Abstract recites, “The present disclosure provides meroduplex ribonucleic acid molecules (mdRNA) capable of decreasing or silencing TGFBR1, TGFBR2, and/or TGFBR3 gene expression.”  Furthermore, throughout the entire disclosure of Quay, it is taught and disclosed that the molecules of the invention inhibit TGFRII expression.  See, for example, Technical Field at page 1; page 3, lines 15-19; page 9, lines 27-29; and page 15, lines 30-33.  The arguments appear to suggest that Quay is not an enabling disclosure based on its lack of working examples; prior art, however, is presumed to be operable.  See MPEP 2121, part (I).  Appellant has failed to provide factual evidence to rebut that presumption.  Furthermore, there is no requirement for a working example for a disclosure to be enabling; see MPEP 2164.02 (“Compliance with the enablement requirement of [35 U.S.C. 112(a)] does not turn on whether an example is disclosed”). 
Appellant argues that Quay teaches 858 different sequences without indicating  which of the many possibilities is likely to be successful, but an obvious-to-try rationale is KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 421 (2007)).  Quay provides a finite number of identified, predictable solutions to a known problem because 858 is a finite number. Each of those 858 identified, predictable solutions would have been equally obvious. There is no requirement that the art identify a given embodiment as preferred in order for that embodiment to be considered obvious to try. Therefore, there is an absolute finite number of predictable solutions and one of skill in the art would be motivated to target each one.
Regarding an expectation of success, obviousness does not require an absolute expectation of success.  All that is required is a reasonable expectation of success. See MPEP 2143.02 (citing In re O ’Farrell, 853 F.2d 894, 903, 7 U.S.P.Q.2d 1673, 1681 (Fed. Cir. 1988)).  Murray’s Examples 15 and 16 and Tables 1 and 2 teach the successful inhibition of TGFRII using antisense oligonucleotides targeted to different regions of the human TGFRII RNA.  Murray teaches how to successfully make and use antisense oligonucleotides targeted to TGFRII and therefore provides one of ordinary skill in the art with “at least some degree of predictability,” which is all that 35 U.S.C. 103 requires.  
In response to Appellant’s argument that a person of ordinary skill in the art would not have been motivated to modify the antisense oligonucleotides in Murray to arrive at the claimed antisense oligonucleotide, Murray teaches that modified oligonucleotides are often preferred over native forms because of desirable properties such as, for example, enhanced cellular uptake, enhanced affinity for nucleic acid target and increased stability in the presence of nucleases.  A person of ordinary skill in the art would have been 
Appellant last argues the unexpected results present in the present application at Example 1.2 (specification, pages 213-215) and Table 16a (page 215) demonstrate an enhanced activity of the antisense oligonucleotides of the present invention.  Appellant argues that an antisense oligonucleotide comprising a nucleic acid complementary to SEQ ID No. 4 of the present invention is much more efficient in silencing TGFRII than the nucleic acids from the prior art.   
In response to Appellant’s last argument, the claims do not recite any degree of activity or percent of efficacy.  The claims only recite and require that the antisense oligonucleotide inhibits the expression of TGFRII.  
As an initial matter, a showing of unexpected results must, by definition, include an evidentiary showing of what the person of ordinary skill in the art would have expected. An improvement alone is not automatically unexpected; for example, adding an emulsifier to an oil/water suspension drastically improves the liquids’ miscibility, but that is precisely what the skilled artisan would expect.  See, for example, Willihnganz (1971), US Patent 3,617,548, at column 2, lines 57-63.  Neither the disclosure nor the brief explain what the person of ordinary skill in the art would have expected about antisense oligonucleotide 
Appellants have the burden of explaining data proffered as evidence of unexpected results; MPEP 716.02(b), part (II).  Here, they have not done so.  The brief explains that Table 16a compares SEQ ID NOs: 2296 and 2026 of Quay to several of appellants’ own antisense oligonucleotides.  (Brief at pages 9-10.)  Quay’s SEQ ID NO:2296 is GGGUCGGGGGCUGCUCAGGGGCCUG, and Quay’s SEQ ID NO:2026 is UCAUGAGAUAUUCAAGAUU.  The rejection, however, relies on Quay’s SEQ ID NO:2257, which is AGAAUACUGGUCCAUUCAU, and more specifically the UGGUCCAUUC portion of that sequence.  (See nonfinal Office action mailed October 19, 2020, at pages 6-7.)  Appellant has not explained why a comparison between SEQ ID NO:218b and two sequences from Quay unrelated to SEQ ID NO:218b establishes unexpected results.  It is evident from the fact that Quay suggests an antisense oligonucleotide with the sequence claim 22 requires that the data in Figure 16b is not a comparison to the closest prior art.  See MPEP 716.02(b), part (III).
The data in Table 16a actually includes data on other antisense oligonucleotides that appear to be far more effective than SEQ ID NO:218b at downregulating TGFRII expression in A549 cells. For example, SEQ ID NO:209ay is nearly three times more effective.  SEQ ID NO:209 is GTAGTGTTTAGGGAGC, which does not contain claim 22’s required SEQ ID NO:4, so the evidence in Table 16a does not clearly support a conclusion 
Even if the showing in Example 1.2 and Table 16a did establish unexpected and unobvious results of both statistical and practical significance, the evidence would still fail to overcome the rejection because it is not commensurate in scope with the claimed invention. Appellant contends on page 10 of the brief that the sequence giving the allegedly unexpected results is SEQ ID NO:218b, but that is only one of many embodiments in claim 22’s genus. Claim 22 is open to all antisense oligonucleotides that are 10-28 nucleotides long, have at least two LNAs positioned at either end, and comprise the 10-mer sequence TGGTCCATTC, and inhibit TGFRII expression.  There is no clear nexus between the single data point in Table 16a and the genus of antisense oligonucleotides in claim 22.  See MPEP 716.01(b) (“To be of probative value, any secondary evidence must be related to the claimed invention (nexus required).”)
For the reasons of record, the Examiner maintains that the claims are obvious over Quay in view of Murray.  Further, given the teachings of Murray, one of the ordinary skill in the art would reasonably expect success to make and use the antisense oligonucleotides taught and suggested by the combination of the prior art to inhibit the expression of TGFRII.


For the above reasons, it is believed that the rejections should be sustained.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635                                                                                                                                                                                                                                                                                                                                                                                                           
Conferees:

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635                                                                                                                                                                                                        
/Lora E Barnhart Driscoll/Quality Assurance Specialist, Technology Center 1600                                                                                                                                                                                                        
                                  
                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.